Citation Nr: 1119973	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  04-21 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbar spine strain.

2.  Entitlement to an initial compensable rating for chondromalacia patella of the right knee.

3.  Entitlement to an initial compensable rating for chondromalacia patella of the left knee.

4.  Entitlement to an initial rating in excess of 10 percent for residuals of a right ankle fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to July 1980 and from May 1985 to May 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Subsequently the case was transferred to the RO in St. Petersburg, Florida.  It appears the Veteran now resides in Texas.

This appeal was previously before the Board in September 2007 and January 2009.  In September 2007, the Board remanded the claim so that the Veteran could receive corrective notice, treatment records could be requested, and the Veteran could be scheduled for a VA examination.  In January 2009, the claim was remanded again for corrective notice, and so the Veteran could be scheduled for a VA examination.  The case has been returned to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in regards to the Veteran's increased rating claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010), are met.

As noted in the January 2009 Board remand, the Veteran was sent notification of a scheduled August 2008 VA examination to his Condor Drive (Florida) address.  This notice was returned to the RO by the post office in July 2008 with the notation that the Veteran had not lived at the Condor Drive address since 2005.  In December 2008, the Veteran's service representative located the Veteran's then current address on Chesapeake Trail (still Florida) and argued to the Board in a written brief on the Veteran's behalf that the case should be remanded to allow an opportunity for the Veteran to report for the VA examination.  While the Board acknowledged that the burden was on the appellant to keep the VA apprised of his whereabouts, it also noted that the Veteran's last VA examination took place in February 2004, and the VA examiner did not review the claims file.  The Board then remanded the claims so that the Veteran could be afforded a current VA examination, with notification given at his latest address of record.  

The Court has held that VA may rely on the "last known address" shown of record, when supplying notification.  See Thompson v. Brown, 8 Vet. App. 169, 175 (1995).  In February 2009, the Rating, Remand, and Development Team (RR&DT) sent notification and a request for additional evidence to the Veteran at his Condor Drive address.  An undated notification of a scheduled August 2008 VA examination was incorrectly sent to the Veteran's Condor Drive address.  An undated notification of a scheduled June 2010 VA examination was again incorrectly sent to the Veteran's Condor Drive address.  An undated notification of an October 2010 VA examination was again carelessly sent to the Veteran's Condor Drive address.  

A December 2010 report of contact noted that the phone numbers listed for the Veteran did not work.  A Supplemental Statement of the Case (SSOC) was wrongfully sent to the Veteran's Condor Drive address in January 2011.

In November 2010, the RO in Waco, Texas received an authorization to release medical evidence signed by the Veteran, which included an address located in Cedar Park, Texas.  The Waco RO also received a statement in support of the claim from the Veteran that again supplied the Texas address.  

In February 2011, the Veteran supplied a statement in support of his claim to the Appeal Management Center in Washington, D.C., with attached treatment records from a VA community based outpatient clinic (CBOC) in Cedar Park, Texas.  

While, again, the Veteran did not keep the VA or his service representative apprised of his current address, the RR&DT did not follow the January 2008 Board remand to supply notice to his most recent address of record.  The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Veterans Appeals (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board would like to again point out to the Veteran that the burden is on him to keep the VA apprised of his whereabouts; if he does not do so, there is no burden on the part of the VA to "turn up heaven and earth to find" him.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  The Court has also held that VA's "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a Veteran wishes help he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.

On remand, the Veteran should be scheduled for new VA examinations (joint and spine), and notification should be sent to his most recent address on file at the time notification is sent.  As the Veteran was clearly not residing at his Condor Drive address during the times he received notice of the evidence needed to establish a disability rating and effective date, he should also be sent new Dingess notification on remand.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In February 2011, the Veteran submitted treatment records from private physician S.J.B., M.D., and VA treatment records from a VA facility in Cedar Park, Texas.  On remand, the Veteran should be requested to supply consent to release information forms for any treatment he has received since 2004 for his claimed disabilities.  Ongoing VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide corrective VCAA notice which includes an explanation as to the information or evidence needed to establish a disability rating and effective date for the claim on appeal in accordance with Dingess/Hartman.

2.  The RO/AMC should contact the Veteran and request the names, addresses, and approximate dates of treatment for any health care providers, VA or non-VA, who treated the Veteran for his lumbar spine, knee and right ankle disorder since his separation from service in 2002.  Of particular interested are nay outstanding records of evaluation and/or treatment of the Veteran's knees, back and right ankle by S.B.J., M.D., and any VA treatment records from Cedar Park, Texas.  After the Veteran has signed any appropriate releases, the RO/AMC should obtain and associate with the claims folder all of the Veteran's treatment records.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain any records, a notation to that effect should be inserted in the file.  The Veteran and his representative should be notified of unsuccessful efforts to procure records in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After all available records are associated with the Veteran's claims file, the Veteran is to be afforded a VA orthopedic examination, to be conducted by a physician.  The VA medical center where the examinations are to be performed are to be advised of the Veteran's correct address.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examination must be conducted following the protocol in VA's Disability Worksheet for Spine Examination, and responses are to be provided for all pertinent questions posed on the worksheet addressing the thoracolumbar spine.

All clinical findings should be reported in detail. Sustainable reasons and bases are to be provided with any opinion rendered.

4.  After all available records are associated with the Veteran's claims file, the Veteran is to be afforded a VA joints examination, to be conducted by a physician.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examination must be conducted following the protocol in VA's Disability Worksheet for Joints Examination, and responses are to be provided for all pertinent questions posed on the worksheet addressing the bilateral knees, and right ankle.

All clinical findings should be reported in detail.  Range of motion measurements should be made with a goniometer.  Sustainable reasons and bases are to be provided with any opinion rendered.

5.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  Notification should be sent to the Veteran's most current address of record.

6.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


